Matter of Azeem v Murphy (2016 NY Slip Op 04112)





Matter of Azeem v Murphy


2016 NY Slip Op 04112


Decided on May 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2016

Friedman, J.P., Acosta, Saxe, Gische, Webber, JJ.


1286N 653489/15

[*1] In re Tila Azeem, Petitioner-Appellant,
vDavid James Murphy, Respondent-Respondent.


John H. Snyder PLLC, New York (John H. Snyder of counsel), for appellant.
Braverman Greenspun, P.C., New York (Scott S. Greenspun of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about November 12, 2015, which declined to sign petitioner's order to show cause seeking a stay of an arbitration, unanimously dismissed, without costs, as taken from a nonappealable paper.
The court's order declining to sign petitioner's order to show cause is not appealable (M & J Trimming v Kew Mgt. Corp., 254 AD2d 21 [1st Dept 1998]; see also McKanic v Amigos del Museo del Barrio, 74 AD3d 639 [1st Dept 2010], appeal dismissed 16 NY3d 849 [2011], lv denied 17 NY3d 705 [2011], rearg denied 17 NY3d 856 [2011]; CPLR 5701[a][2]).
Even if the matter were properly before us, we would find that petitioner is not entitled to a stay of the pending arbitration between the parties (see CPLR 7503[b], 7502[b]). The amended statement of claim filed in the arbitration is timely, since it simply provides more details to support the timely original claim (see Robinson v Canniff, 22 AD3d 219, 220 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2016
CLERK